ARNOLD, Circuit Judge,
dissenting.
Because I believe that this case has been moot since Hunt was convicted of first-degree forcible sexual assault on September 10, 1980, and that we should not permit the parties, by means of a stipulation without basis in the record, to force us to decide an important question of federal constitutional law, I respectfully dissent from Part I-A of the Court’s opinion. It is unnecessary for me to express a view on the other issues discussed by the Court.
First. A decision that Article I, § 9, of the Constitution of Nebraska violates the Excessive Bail Clause of the Eighth Amendment to the Constitution of the United States is of absolutely no use to Eugene L. Hunt. Pretrial bail no longer means anything to Hunt. He has been convicted on two charges of first-degree forcible sexual assault and one charge of first-degree sexual assault on a child. He is in jail because of these three convictions and will remain there despite this Court’s acceptance of his claim under the Eighth Amendment. Only if all three of Hunt’s convictions are reversed, will such a holding have any significance for Hunt as an indi*1166vidual. What the likelihood of such a triple reversal might be, we have no way of knowing, since this record contains no hint of the facts relevant to Hunt’s guilt or innocence.1 The possibility of three reversals is wholly speculative. They could come about, but one may be pardoned, I hope, for doubting it.
I do not read Nebraska Press Ass’n v. Stuart, 427 U.S. 539, 546-47, 96 S.Ct. 2791, 2796-2797, 49 L.Ed.2d 683 (1976), as holding that the possibility that Hunt’s convictions might be reversed prevents this case from being moot. It is true that one reason given by the Supreme Court for not dismissing the case as moot was that Simants’s conviction might be reversed by the Supreme Court of Nebraska, and a new trial ordered. But I think the case does not hold that this circumstance alone prevents mootness. In other words, the possibility that the conviction might be reversed is not, in my view, a true alternative holding, a ground upon which the Court would have reached the result even if the other reason for rejecting the suggestion of mootness had not been present. The case involved not merely the rights of Simants, but the rights of all news media covering criminal trials in the State of Nebraska. The likelihood that the controversy would be repeated in some state trial court, to the detriment of the Nebraska Press Association, the party actually before the Court, whether or not Simants’s conviction was affirmed, was thus overwhelming.
The Supreme Court’s citation of Weinstein v. Bradford, 423 U.S. 147, 96 S.Ct. 347, 46 L.Ed.2d 350 (1975) (per curiam), in Nebraska Press Ass’n, supra, 427 U.S. at 547, 96 S.Ct. at 2797, reinforces this conclusion. In Weinstein petitioner sued the members of the North Carolina Board of Parole, claiming that they were obligated under the Due Process Clause of the Fourteenth Amendment to accord him certain procedural rights in considering his eligibility for parole. After the case had been decided in the Court of Appeals, plaintiff was paroled and completely released from supervision. The Supreme Court held that the case was moot. It distinguished Southern Pacific Terminal Co. v. I.C.C., 219 U.S. 498, 31 S.Ct. 279, 55 L.Ed. 310 (1911), the first case to enunciate the “capable of repetition, yet evading review” branch of the law of mootness, on the ground that in Southern Pacific “the same party would in all probability be subject to the same kind of order in the future .... ” 423 U.S. at 149, 96 S.Ct. at 348. “[Tjhere is no demonstrated probability that [plaintiff] ... will again be among” the class of persons subject to the challenged parole procedures. Ibid. Application of the “capable of repetition, yet evading review” doctrine was limited to cases in which “there was a reasonable expectation that the same complaining party would be subjected to the same action again.” Ibid.
Nebraska Press Ass’n cites Weinstein without any kind of qualification, and without any explicit acknowledgment that a new or different rule of mootness is being announced. A rule that the mere possibility of reversal of a conviction prevents the case from becoming moot would certainly be a different rule from that stated in Weinstein. I therefore conclude that the Nebraska Press Ass’n opinion should be interpreted as resting upon the concurrence of two circumstances: the possibility of reversal of the conviction, and the likelihood that members of the Press Association would again, in some trial court, be subjected to the challenged restrictions on their activities.
Second. As to the stipulation that, in Hunt’s case, the proof was evident and the presumption great, it is hard not to view it as an effort by the parties to manipulate the federal courts into deciding a constitutional question. The cases are legion admonishing the federal courts not to reach constitutional questions unnecessarily, and I would apply this maxim here. The concurring opinion in In re Weitzman, 426 F.2d *1167439, 455 (8th Cir. 1970) (Lay, J.), is a strong statement of this concern. That case involved not a stipulation, but simply the failure of Mrs. Weitzman to pursue on appeal an argument she had unsuccessfully raised in the trial court. Here, just as in Weitzman, the parties tender a constitutional question for decision, when the resolution of an antecedent question of fact, which they have attempted to leave out of the case, could make constitutional adjudication unnecessary. I agree that the parties in this case are genuinely adverse on the merits. I do not agree that they can compel us to reach a constitutional question. If there were facts in this record from which we could conclude whether indeed the proof was evident, or the presumption great, I would go ahead and reach that question, as Judge Lay did in his concurring opinion in Weitzman, and as the Supreme Court did in Swift & Co. v. Hocking Valley Ry., 243 U.S. 281, 37 S.Ct. 287, 61 L.Ed. 722 (1917). This record, however, so far as I know, is devoid of proof on the question, so the proper remedy should be to dismiss the complaint for want of justiciability.
A situation similar in some respects was presented in Naim v. Naim, 350 U.S. 891, 76 S.Ct. 151, 100 L.Ed. 784 (1955) (per curiam), where the Supreme Court declined to rule on a federal constitutional question in part because of “the failure of the parties to bring here all questions relevant to the disposition of the case .... ” Ibid.
Both sides urge us to overcome these doubts and reach the merits. But jurisdiction cannot be conferred by consent, least of all in constitutional matters. The federal courts have an institutional interest of their own in scrupulously confining their power to strike down legislation to those cases where exercise of the power is safely within the traditional judicial function to decide cases affecting substantial rights of real people. If this were such a case, I should be as quick as any to meet the issue. But here the likelihood that our holding will mean anything to the named party challenging the state constitutional provision is so attenuated, and the question presented so abstract, that I would refrain from adjudicating the merits, not out of timidity, but out of discretion.

. Since Hunt’s lawyer has stipulated that, as to him, the proof of guilt is evident, or the presumption great, it seems likely that if any of his convictions is reversed, it will be on some ground unrelated to guilt or innocence.